Citation Nr: 0900804	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  07-33 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to special monthly compensation (SMC) for loss of 
use of a creative organ.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.

By a September 2007 rating decision, an evaluation in excess 
of 30 percent disabling for service-connected depression was 
denied.  By an October 2007 communication, the veteran 
disagreed with this determination, claiming that an increased 
rating was warranted.  A statement of the case with respect 
to this issue was provided in February 2008; however, the 
veteran has not perfected his appeal by submitting a 
substantive appeal as required by 38 C.F.R. § 20.202.  
Therefore, the issue addressed in the February 2008 statement 
of the case is not before the Board for appellate 
consideration.


FINDING OF FACT

The competent medical evidence shows that the veteran has not 
lost use of a creative organ as a result of a service-
connected disability.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
based on loss of use of a creative organ have not been met.  
38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in January 2006 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service, VA, and 
private treatment records and the veteran has submitted his 
written communications.  In addition, the appellant was 
afforded VA medical examinations in January 2005, in 
connection with his prostate cancer and mental health claims, 
which address sexual function and loss of use of a creative 
organ.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the Board discuss each and every piece of 
evidence submitted by the appellant or obtained on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

VA law provides that entitlement to special monthly 
compensation is warranted if a veteran, as the result of 
service-connected disability, has suffered the anatomical 
loss or loss of use of one or more creative organs.  
38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) 
(2008).

VA regulations provide that loss of a creative organ will be 
shown by acquired absence of one or both testicles (other 
than undescended testicles) or ovaries or other creative 
organ.  Loss of use of one testicle will be established when 
examination by a board finds that: (a) The diameters of the 
affected testicle are reduced to one-third of the 
corresponding diameters of the paired normal testicle, or (b) 
The diameters of the affected testicle are reduced to one-
half or less of the corresponding normal testicle and there 
is alteration of consistency so that the affected testicle is 
considerably harder or softer than the corresponding normal 
testicle; or (c) If neither of the conditions (a) or (b) is 
met, when a biopsy, recommended by a board including a 
genitourologist and accepted by the veteran, establishes the 
absence of spermatozoa.  When loss or loss of use of a 
creative organ resulted from wounds or other trauma sustained 
in service, or resulted from operations in service for the 
relief of other conditions, the creative organ becoming 
incidentally involved, the benefit may be granted.  38 C.F.R. 
§ 3.350(a)(1).

In this case, the Board finds that special monthly 
compensation is not warranted based on loss of use of a 
creative organ.  The veteran is service connected for 
prostate cancer.  A January 2005 report of VA genitourinary 
examination shows that the veteran had no local/systemic 
diseases which affected his sexual function.  This 
examination further notes that vaginal penetration with 
ejaculation is possible, that the veteran has not been trying 
to have sex, and that he did not wish to be treated for 
erectile dysfunction.  In addition, a January 2005 report of 
VA mental health examination notes that the veteran reported 
having no sexual desire and complained that the prostate 
cancer has all but destroyed his sexual functioning.  In 
summary, although the medical evidence of record includes the 
veteran's complaints of loss of libido, this evidence is 
silent with respect to findings of or treatment for erectile 
dysfunction.  

As the veteran's complaints have not been diagnosed as 
erectile dysfunction, he does not have loss of use.  Based on 
the foregoing, the appellant has not lost the use of the 
creative organ at issue as a result of a service-connected 
disability.  The Board finds that the competent evidence 
establishes that special monthly compensation for loss of use 
of a creative organ is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, The Board finds that the veteran is not entitled 
to special monthly compensation for loss of use of a creative 
organ.


ORDER

Entitlement to special monthly compensation based on loss of 
use of a creative organ is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


